Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 1 of 31 PAGEID #: 6690
                                                                              6132
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 2 of 31 PAGEID #: 6691
                                                                              6133
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 3 of 31 PAGEID #: 6692
                                                                              6134
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 4 of 31 PAGEID #: 6693
                                                                              6135
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 5 of 31 PAGEID #: 6694
                                                                              6136
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 6 of 31 PAGEID #: 6695
                                                                              6137
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 7 of 31 PAGEID #: 6696
                                                                              6138
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 8 of 31 PAGEID #: 6697
                                                                              6139
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 9 of 31 PAGEID #: 6698
                                                                              6140
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 10 of 31 PAGEID #: 6699
                                                                               6141
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 11 of 31 PAGEID #: 6700
                                                                               6142
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 12 of 31 PAGEID #: 6701
                                                                               6143
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 13 of 31 PAGEID #: 6702
                                                                               6144
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 14 of 31 PAGEID #: 6703
                                                                               6145
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 15 of 31 PAGEID #: 6704
                                                                               6146
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 16 of 31 PAGEID #: 6705
                                                                               6147
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 17 of 31 PAGEID #: 6706
                                                                               6148
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 18 of 31 PAGEID #: 6707
                                                                               6149
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 19 of 31 PAGEID #: 6708
                                                                               6150
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 20 of 31 PAGEID #: 6709
                                                                               6151
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 21 of 31 PAGEID #: 6710
                                                                               6152
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 22 of 31 PAGEID #: 6711
                                                                               6153
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 23 of 31 PAGEID #: 6712
                                                                               6154
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 24 of 31 PAGEID #: 6713
                                                                               6155
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 25 of 31 PAGEID #: 6714
                                                                               6156
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 26 of 31 PAGEID #: 6715
                                                                               6157
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 27 of 31 PAGEID #: 6716
                                                                               6158
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 28 of 31 PAGEID #: 6717
                                                                               6159
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 29 of 31 PAGEID #: 6718
                                                                               6160
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 30 of 31 PAGEID #: 6719
                                                                               6161
Case: 2:17-cv-00372-MHW-KAJ Doc #: 96
                                   78 Filed: 03/07/19
                                             09/07/18 Page: 31 of 31 PAGEID #: 6720
                                                                               6162
